Citation Nr: 1537585	
Decision Date: 09/02/15    Archive Date: 09/10/15

DOCKET NO.  12-04 783	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1. Entitlement to an initial disability rating higher than 50 percent for posttraumatic stress disorder (PTSD), prior to February 10, 2015.

2. Entitlement to an initial disability rating higher than 50 percent for posttraumatic stress disorder, beginning April 1, 2015.

3. Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Leifert, Associate Counsel
INTRODUCTION

The Veteran had active military service from January 1991 to May 1991, and from October 2004 to December 2005.

This matter comes before the Board of Veterans' Appeals (Board) following a December 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan, which awarded service connection for PTSD and assigned an initial rating of 50 percent, effective March 10, 2009.  In March 2015, the RO granted entitlement to a temporary total disability rating for PTSD from February 10, 2015 to April 1, 2015, which the Board will not disturb.

This claim was initially before the Board in September 2014, when it was remanded for further development.  The case is returned to the Board at this time for further appellate review.  The appeal must be remanded again, as will be discussed below.  See Stegall v. West, 11 Vet. App. 268 (1998) (where remand orders of the Board or the Court are not complied with, the Board itself errs in failing to insure compliance).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board finds that additional evidentiary development is necessary before a decision can be reached on the merits of the claim.

In the September 2014 remand order, the Board directed that the AOJ obtain and associate with the claims file any private and VA treatment records from providers or facilities that may have treated the Veteran for his psychiatric disability since September 2010.  The March 2015 supplemental statement of the case references treatment records from VA Medical Centers in Battle Creek, Detroit, and Saginaw, Michigan, dated November 2006 to March 2015.  However, after careful review of both the hard copy paper claims file, and the VBMS/Virtual VA documents associated with the claims file, the Board finds that these treatment records were not associated with the claims folder.  Specifically, the only treatment records currently associated with the claims file are the May 2010 medical records from the Detroit VA Medical Center, the September 2010 VA examination, and a January 2015 VA examination report.  Accordingly, the Board finds that a remand is necessary to obtain any private and VA treatment records from providers or facilities that may have treated the Veteran for his psychiatric disability from March 2009 to the present.  These include the Veteran's inpatient treatment records from the time he was hospitalized from February 10 to March 4, 2015.  See Stegall, 11 Vet. App. at 271.

In accordance with the September 2014 remand order, the Veteran underwent a VA examination in January 2015.  However, the examiner did not review the entire claims file prior to examining the Veteran.  The examiner noted in the record that only the VBMS/Virtual VA files were reviewed, and that the hard copy paper claims file was not reviewed.  In this case, the hard copy paper claims file contains relevant evidence to the evaluation of the Veteran's psychiatric disability.  Specifically, the record contains several police reports detailing instances of domestic violence, personal protection orders and statements filed by the Veteran's wife, and a plea agreement court order.  Thus, the January 2015 VA examination was inadequate due to the failure to review the relevant records contained within the hard copy paper claims file.

As noted, the Veteran was hospitalized for his psychiatric disability from February 10 to March 4, 2015.  Based on this occurrence, the Board finds that a possible worsening of the Veteran's psychiatric disability may have occurred since his last VA examination. 

Therefore, in light of the inadequacy of the January 2015 VA examination as well as the potential worsening since that examination as evidenced by the Veteran's subsequent hospitalization, on remand, the Veteran should be afforded a new VA examination by an examiner who reviews the complete claims file-both the hard copy paper files and the VBMS/Virtual VA files-and adequately assesses the severity of the appellant's PTSD.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (once VA undertakes the effort to provide an examination it must provide an adequate one).

With respect to the Veteran's claim for a total disability evaluation based on individual unemployability due to service connected disorders, because the Board finds that the January 2015 VA examination is not adequate, the Veteran should be afforded a new VA examination addressing whether the Veteran is unemployable due solely to his service-connected disabilities.  Therefore, the question of whether the Veteran is entitled to individual unemployability benefits must be returned to the AOJ for adjudication.  On remand, the AOJ must obtain a medical opinion addressing the effect of the Veteran's service-connected disabilities on his ability to work.  That opinion must consider this specific Veteran's educational and occupational experience.  See 38 C.F.R. §§ 3.340, 3.341, 4.16 (2015).

Accordingly, the case is REMANDED for the following action:

1. Obtain any relevant VA treatment records from the Battle Creek, Detroit, and Saginaw, Michigan, VA Medical Centers, or any other VA medical facility that may have treated the Veteran, since March 2009.  In addition, obtain the VA treatment files pertaining to the Veteran's hospitalization from February 10 to March 4, 2015.  Associate all documents with the claims file.  If the RO cannot locate such records, the RO must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The RO must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims.  The claimant must then be given an opportunity to respond.

2. Ask the Veteran to identify any private treatment that he may have had for his psychiatric disability that is not already of record, to include any and all treatment since discharge from service.  After securing the necessary releases, attempt to obtain and associate those identified treatment records with the claims file.  If any identified records cannot be obtained and further attempts would be futile, such should be noted in the claims file, and the Veteran should be notified so that he can make an attempt to obtain those records on his own behalf.

3.  The Veteran should then be afforded a VA social and industrial survey in order to accurately determine the impact of his service-connected disabilities alone on his ability to obtain and retain substantially gainful employment.  The Veteran is hereby notified that it is his responsibility to report for the examination, and to cooperate in the development of his claim.  The Veteran is further advised that the consequences for failure to report for a VA examination without good cause may include denial of his claim.  38 C.F.R. §§ 3.158 , 3.655 (2015).  In the event that the Veteran does not report for the aforementioned survey, documentation should be obtained which shows notice scheduling that survey was sent to his last known address. It should also be indicated whether any notice sent was returned as undeliverable.

Following completion of the social and industrial survey, the examiner is to provide a detailed review of the Veteran's pertinent medical history and current complaints, as well as the severity of each service-connected disability, and the impact of those disorders on his employability.  In particular, the examiner must opine whether the Veteran's service-connected disabilities, taken cumulatively, and in conjunction with his education and occupational experience, are sufficient to preclude his obtaining and retaining any form of substantially gainful (including sedentary) employment.  

A complete rationale must be provided for any opinion offered, and all information and opinions, once obtained, must be made a part of the Veteran's claims folder, Virtual VA file, or VBMS file.  The claims folder, to include Virtual VA and VBMS files, must be made available to and reviewed by the examining social worker prior to completion of the examination.  The examining social worker must specify in his/her report that the claims file, Virtual VA records, and VBMS file have been reviewed.
 
4.  Thereafter, schedule the Veteran for a VA examination to obtain a detailed assessment of the current severity of his PTSD.  The claims file must be made available to and reviewed by the examiner in its entirety, to include the hard copy paper files and all VBMS/Virtual VA files.  All tests deemed necessary should be conducted and the results reported in detail.  The examiner must make all findings necessary to apply the rating criteria, paying particular attention to assessing the severity of the Veteran's symptoms and their effect on occupational and social functioning.  The examiner must review and address the police reports, personal protection orders, the Veteran wife's statements, and the plea agreement court order, in addition to the January 2015 statements in the VBMS file the Veteran and his wife submitted.

The examiner must elicit from the Veteran, and record for clinical purposes, a full work and educational history.  Based on the review of the claims file, the examiner must provide an opinion as to whether the Veteran is unable to obtain or retain employment due solely to his service-connected disabilities, consistent with his education and occupational experience, irrespective of age and any non-service-connected disorders.

A full explanation for all opinions expressed must be provided.

5.  Following any additional indicated development, the AOJ should review the claims file and readjudicate the Veteran's claims of entitlement to an increased evaluation for his PTSD and entitlement to a total disability evaluation based on individual unemployability due to service connected disorders.  If any benefit sought remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




